Case 1:15-cv-00382-HSO-JCG Document 332-3 Filed 01/04/19 Page 1 of 4

EXHIBIT 3
Case 1:15-cv-00382-HSO-JCG Document 332-3 Filed 01/04/19 Page 2 of 4

here are 10 of us getting

acquainted around a rough-

hewn banquet table set with fine

linen: couples from Bangor;
New York City; Boston; Middleton in the
Annapolis Valley; and my 12-year-old
son, Conor McLaughlin, and I from
Halifax. All eyes are on Conor, he of the
chicken finger and fries diet, as Charles
Leary, one of the proprietors of Trout
Point Lodge, a cooking school and resort
located deep in the Nova Scotia wilder-
ness, brings out the first course: cabbage
and new potato soup. It’s hearty unpreten-
tious fare, and, after a day of hiking,
kayaking, swimming, and doing cannon-
balls in the hot tub, Conor digs in with

26 OPEN TO THE WORLD. WINTER 2006

Three friends from New Orleans followed the roots of Cajun
and Creole cuisine to Nova Scotia. They settled on a scenic
spot at the convergence of the Tusket and Napier Rivers,

not too far from where North America’s first culinary society,
the Order of Good Cheer, was founded at Port Royal in 1606

Fi

P
‘»” (Left to. right): Daniel Abel, Vaughn
Perret, and Charles Leary

gusto. (A stern look from yours truly stops
him from licking the bowl.)

Next comes a mixed salad with greens
plucked from the garden, grilled oyster
mushrooms, and piquant, oil-cured,
manchego cheese brought back from
Spain. The main course is shrimp etoufée.
The Louisiana classic usually is made
with crawdads, but today shrimp substi-
tutes, and it’s served with a cream sauce
over rice.

All of us are here for one thing: the
food. We’ve followed our noses down
Yarmouth County’s winding back roads
to Trout Point Lodge, It’s why Leary,
Vaughn Perret, and Daniel Abel switched
paths from their professional careers as

=
>
2
&
=z
Q
=
E
a

 

by MARILYN SMULDERS
photos by WAYNE BARRETT

 

lawyers and professors to establish the
lodge—to pursue their love of all things
culinary. “We look to see what’s in the
garden or in the woods, or else we’ll call
the seafood wholesaler to see what’s
coming in fresh,” says Leary, a one-time
Chinese-history professor turned cheese-
maker, baker, and chef, explaining how
today’s menu was chosen. Then he deliv-
ers the bad news: There’s only one créme
brulée left. Other dessert choices include
silky banana chocolate pie and vanilla ice
cream with fresh blackberries.

From New Orleans, the three friends
dug down to the roots of Cajun and
Creole cuisine and found themselves in
Nova Scotia, which was settled by the
‘The owners pictured a place where peo-
\ ple could come and be rejuvenated.

Acadians in the early 17th century.
Expelled by the British 250 years ago, the
Acadians scattered across the globe, some
looping back to Nova Scotia, some back
to France, and others to Louisiana, where
they became known as Cajuns.

Carved out of a heavily forested area
located on the fringe of the Tobeatic
Wilderness Preserve in southwestern Nova
Scotia just six years ago, Trout Point Lodge
isn’t too far from where North America’s
first culinary society, the Order of Good
Cheer, was founded at Port Royal, near
Annapolis Royal, in 1606. “We followed
the Acadian connection from Louisiana,”
says Perret. “Once we got here, we fell in
love with the place. We found so much

potential. It was peaceful; tranquil. We pic-
tured a place where people could come and
be rejuvenated.”

The business partners considered a few
different locations in Nova Scotia before
settling on this scenic spot at the conver-
gence of the Tusket and Napier Rivers.
Their decision was supported by the Nova
Scotia government’s move in 1998 to
protect from development the Tobeatic,
which is regarded as Nova Scotia’s last
true wilderness area.

Hewn from New Brunswick Eastern
spruce logs that are so big I can barely link
my arms around them, the three-storey
lodge is designed to bring in the great out-
doors, with its numerous breezeways,

patios, and porches. Front doors open to a
warm summer breeze, and the Tusket
River out back is visible from the entrance.
Open year-round, the lodge has 14 guest
rooms, a lounge with comfy chesterfields
and chairs arranged around a hand-cut
granite fireplace, a library, dining room,
and kitchen. The rustic interior is furnished
with log-and-twig furniture designed by
the owners and made by Acadian crafts-
men in nearby Wedgeport.

The twig bed in my suite could pass
for Father Bear’s in Goldilocks and the
Three Bears. It’s stacked high, with two
mattresses on top of a box spring, and I
could use a ladder to climb into it. There
are lots of books scattered around the

OPEN TO THE WORLD. WINTER 2006 27

 
Case 1:15-cv-00382-HSO-JCG Document 332-3 Filed 01/04/19 Page 4 of 4

room—guests are encouraged to use the
library—but there’s no television or tele-
phone. At night the rushing water of the
river soothes me to sleep.

It might not be paradise, but it’s close—
thanks to the vision and hard work of the
owners, who are proud of their hands-on
involvement. “We designed the building
and the furniture and we do all the cook-
ing,” says Leary. “We try to do every-
thing.” Says Perret, who used to practice
law at a Park Avenue firm in Manhattan:
“Life here is quiet. There’s the wind in the
trees, the river flowing by, walks in the
woods. When you're here, it’s hard to
imagine being anywhere else.”

The men’s philosophy about cooking
and life are explored in The Trout Point
Lodge Cookbook, which was published
recently by Random House Canada.
Recipes such as jambalaya, cashew chili,
and lime-grilled cattail root rely on simple
and flavourful ingredients prepared in a
method the men call new world Creole—
a merging of traditional Creole, Cajun, and
Acadian food with an emphasis on diverse,
healthy, fresh ingredients.

As their model, Perret recalls the “order
of good cheer” of his childhood at his
grandparents’ house in New Orleans. Of
French-Creole heritage, they had a verita-
ble farm within the city, where they tended
a greenhouse, garden, and goats, sheep, and
chickens; milled their own corn; and made
their own cheese. At suppertime the family
would gather around a table under magno-
lia trees laden with homemade food.
“Those enormous banquets lasted all day,”
says Perret. “And boy, did the food ever
taste good.”

At the lodge, many of the ingredients
that are used in the meals are grown in the
garden, foraged in woods, or caught fresh
out of the rivers. There’s also a smokehouse
to cure the salmon, tuna, swordfish, scal-
lops, and haddock bought on the docks in
Yarmouth. Made of weathered grey boards,
the tall narrow building resembles an out-
house and looks right at home in the woods.

From the start, the trio envisioned a
place where people could come not only to
relax and dine but also to learn. about food.
Trout Point Lodge offers culinary vaca-
tions—three-day, two-night programs that

28 OPEN TO THE WORLD. WINTER 2006

include accommodations, cooking lessons,
and a field trip. The excursion might be to
Chebogue River Marsh to gather mussels,
clams, and sea vegetables or to nearby Eel
Lake, one of two saltwater lakes in Nova
Scotia, to harvest oysters and collect wild
ingredients such as Indian cucumbers, cat-
tail shoots, and lotus leaves.

Besides Trout Point Lodge, the trio oper-
ates the Inn at Coyote Mountain in Costa
Rica and the Granada Cooking School in
Spain. They also owned the Chicory Farm
Cafe in New Orleans’s Uptown district until
just two weeks before Hurricane Katrina
struck and devastated the Gulf Coast of the
United States in August. Since then, Perret’s
mother and brother have sought refuge at
the lodge, and other relatives are expected to
arrive in the coming weeks and months.

“Everyone has been wonderful.
Everywhere I go in this province, somebody
is doing something to help our friends and
neighbours in Louisiana,” says Abel, whose
house in Sidell, La., had its first floor wiped
out by the hurricane and the ensuing tidal
surge. “People who know me have come by
and called and asked what they can do.
Every time I go to a public place, there’s
always someone collecting something for
someone. Just the other day, we were in the
parking lot at Yarmouth Mall, and some
guys with the Lions Club were literally stop-
ping every car [to raise money for hurricane
relief], You couldn’t get out of the parking
lot until you dropped something into their
buckets. I was so touched by the generosity.
I know we’ ve settled in a good place.”

After a delicious breakfast, Conor and I
wave goodbye to the amiable Abel from the
back porch of Trout Point Lodge—he’s
steering a red canoe down the middle of
the fast-moving river. “Did you go over the
rapids yet?” he calls out over his shoulder,
waving a wooden paddle back at us.
“You’ve got to try the rapids.” We vow we
will—when we come back. HJ

TROUT POINT LODGE

Where: Located in East Kemptville, it's accessible
from Yarmouth or Shelburne. The drive will take at
least 45 minutes from each place. From Halifax,
plan on more than three hours of driving.

For more information: Fourteen guest rooms and
one cottage are available. Call (902) 749-7629 or
e-mail troutpoint@ foodvacation.com.
